Title: Enclosure: A Description of the Monument Consecrated to Liberty, 1795
From: Washington, George
To: 


          THE GODDESS of LIBERTY is represented descending in a car drawn by four horses, darting through a volume of clouds, which conceals the summit of a rainbow.—Her form is at once expressive of dignity and grace.—In her right hand she brandishes a flaming dart, which, by dispelling the mists of Error, illuminates the universe; her left is extended in the attitude of inviting the people of America to listen to her voice.—A simple pileus covers her head; her hair plays unconfined over her shoulders; her bent brow expresses the energy of her character; her lips appear partly open, whilst her awful voice echoes through the vault of heaven, in favor of the rights of man.—Her drapery is simple: She is attired in an ancient chlamys, one end of which is confined under her zone,—the rest floats carelessly in the wind; the cothurnus covers her feet.
          Saturn is her charioteer, emblematical of the return of the golden age; he has just checked the horses, upon his arrival on the American shore. Immediately as the car alights upon the summit of a lofty rock, various groupes are seen issuing from compartments at its base, to hail the descent of the Goddess, by whose beneficent influence, they are at once animated into exertion.
          The first compartment is consecrated to Poetry and History.—Apollo, attired in the characteristic dress of that deity, is seated with his lyre in his hand, and his countenance glowing with the sublimity of his song.—Clio is employed in recording the hymns with which Apollo salutes the arrival of the Goddess of Freedom; while the INDEPENDENT STATES, which are blessed by her influence, appear upon a globe which is placed beside her.
          In the second compartment, Philosophy, without whose assistance Liberty would soon be obscured by Ignorance, is represented as presiding at this memorable epoch.—He appears

in the character of a venerable sage, with a grave and majestic aspect.—On his head he wears the modius, an ornament given to Jupiter, by the Egyptians, as a symbol of perfect wisdom.—The fasces are in his hand.—He is seated, dressed in the consular habit, and leaning upon the altar of Justice.—As the inflexible friend of Truth, he is seen tearing off, from a female figure, who stands near him in the character of Policy, the false veil which has so long concealed the science of government. Anxiety appears painted on the countenance of Policy: her head is shaded by a small pair of wings; her right arm supports a roll of geographical charts; and a robe, of exquisite thinness, gives an additional appearance of velocity to her motion. The gigantic figure below (designed to represent National Valor) rises at the voice of Liberty, to combat the oppressors of his country.—He eagerly seizes on his arms, which lie near him, and prepares to abandon the tranquil occupations of agriculture, for the hazards and tumults of war.—His form is muscular and robust; his mantle is thrown carelessly over him; the disorder of his hair, and the fierceness of his countenance, inspire Despotism with terror.
          The adjoining groupe represents Neptune, seated between two rivers;—he appears exhorting Mercury (who stands near him) to take American commerce under his protection, and to increase the glory of the American flag.
          At the powerful voice of Liberty, NATURE, whose simplicity had been forced to give way to the introduction of the meretricious refinements of Art, appears starting to life, burst from the bosom of the earth, and seems about to resume her ancient dignity.—A dewy mantle, studded with stars, is supported by her right hand; with her left she is employed in expressing streams of water from her flowing ringlets, allegorically emblematic of the source of rivers.
          The last groupe represents Minerva, the patroness of the arts and sciences.—In order to designate the country to which they owe their origin, she is seated on a fragment of an Egyptian obelisk, and holds the papyrus in her left hand.—Near her hands Genius, with a flambeau in one hand, and a butterfly, the emblem of immortality, in the other,—expressive of the grand principles of fire and animation.—His countenance is fixed in an attitude of silent attention, whilst the Goddess commands him to inspire, with his divine influence, the bosoms of the children

of Freedom. Behind, is a figure designed to represent Fame, with her appropriate emblem.—A pair of ample pinions shades her shoulders; she holds her trumpet in her left hand; and, with her right, points to the Declaration of Independence, which is inscribed upon a massy column.
        